Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-22-00108-CR

                  IN RE Frediz DE LA CRUZ De La Cruz and Elio Enay Rudamas,
                                         Relators

                                             Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: April 6, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 21, 2022, Relators filed a petition for writ of mandamus. After considering

the petition and the record, this court concludes Relators are not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                          PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Relators’ efforts to have the Honorable Stephen B. Ables, Presiding Judge of the Sixth
Administrative Judicial Region, Kerr County, Texas, to reinstate three county court at law judges “to alleviate the
crowded dockets in Kinney County.”